                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

SOPHIE ROGERS, et al.,                         )
                                               )
               Plaintiffs,                     )    Civil Action No. 31:19-cv-1149-RDA/IDD
                                               )
       v.                                      )
                                               )
VIRGINIA STATE REGISTRAR, et al.,              )
                                               )
               Defendants.                     )

             CONSENT MOTION TO CONSOLIDATE HEARING ON
          DEFENDANTS’ MOTION TO DISMISS THE COMPLAINT WITH
         HEARING ON PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

        Defendants move to consolidate the hearing on Defendants’ Motion to Dismiss the

Complaint (ECF No. 29) with the already scheduled October 4, 2019 hearing on Plaintiffs’

Motion for Summary Judgment (ECF No. 17). See ECF No. 19. Plaintiffs have advised that they

consent to this motion.


                                   Respectfully submitted,

                                    By:             /s/
                                          Toby J. Heytens
                                          Solicitor General
                                          Office of the Attorney General
                                          202 North Ninth Street
                                          Richmond, Virginia 23219
                                          (804) 786-7240 – Telephone
                                          (804) 371-0200 – Facsimile
                                          solicitorgeneral@oag.state.va.us
                                          Attorney for Defendant Virginia State Registrar

                                          Richard C. Sullivan, Jr., VSB No. 27907
                                          Bean, Kinney & Korman, P.C.
                                          2311 Wilson Boulevard, Suite 500
                                          Arlington, Virginia 22201
                                          Telephone: (703) 525 – 4000
                                          Facsimile: (703) 525 – 2207
                                          rsullivan@beankinney.com
                                               1
Attorney for Defendants Clerks

Christopher Falcon
1425 N. Courthouse Road, Suite 6700
Arlington, VA 22201
(703) 228-7010 – Telephone
(703) 228-7079 – Facsimile
cfalcon@arlingtonva.us
Attorney for Defendant Clerk, Arlington Circuit Court




     2
                                  CERTIFICATE OF SERVICE

       I hereby certify that on September 27, 2019, a true and accurate copy of this paper was

filed electronically with the Court’s CM/ECF system, which will then send a notification of such

filing to the counsel of record in this case



                                        By:     /s/
                                               Toby J. Heytens




                                                   3
